DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2020 has been entered.

Status of Claims
This action is in reply to the communication filed on July 23, 2020.
Claims 1 and 10 have been amended and are hereby entered.
Claims 1 – 14 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite the limitation "when the." It is unclear what is meant by this limitation. The claim requires that the additional fiber layer is decouplable from the main laminate when force is applied, but it is not clear if this additional force is also required to “break” the main laminate and if it does not, how the rest of the limitations naturally occur. 
Additionally, the claims require that the individual fibers “are moveable within the dry woven fibrous fabric.” It is unclear under what conditions the fibers are required to be moveable and what extent of movement is required. 
Finally, the claims require the fibers to be parallel or perpendicular to the main laminate at the breaking point.  However, if the main laminate is broken, it is unclear how one would interpret parallel and perpendicular directions. In the figures provided by Applicant, the broken laminate is no longer planar, but has formed a curved structure, and thus there are no “parallel” and “perpendicular” directions. It is also unclear if these limitations apply to the fiber layer in total, or just a section of the fiber layer. 
For examination purposes, the limitations of the effects of the fiber layer upon applied force is interpreted to be an inherent characteristic of woven fibrous fabric layers.
Claims 2 – 9 and 11 – 14 are rejected as being dependent on claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation).
As per claims 1, 6 and 10, Kindervater teaches:
A fiber-composite laminate comprising a cured main laminate of fiber-reinforced plastics material and an additional fiber layer adhesively bonded to the main laminate and the additional fiber layer (Figure 1, as described in [0042 – 0043] “1 shows a cross section through a first embodiment of a formwork element 10 according to the invention in a schematic representation… the outer wall 12 comprises a fiber-reinforced polymer material… The inner wall 14 comprises a thermoplastics reinforced thermoplastic… stretched polypropylene fibers… The planar connection between the outer wall 12 and the inner wall 14 is effected by an adhesive 16, wherein it is in a reaction adhesive”) 
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate when a force is applied to the planar body component ([0048] “A complete breakthrough of the foreign object 18 by the formwork element 10 and an intrusion into the interior is prevented by the inner wall 14 which receives the kinetic energy of the foreign object 18. In this case a detachment of the inner wall 14 from the outer wall 12... takes place.”)
The laminate of Kindervater is capable of being used as a planar body component for a motor vehicle because Kindervater teaches the same structure and because Kindervater teaches “The present invention relates to a formwork element, in particular a formwork element for land, air, or space vehicles” ([0001]). Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115. “A planar body component for a motor vehicle” is a statement of intended use. 
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric formed from carbon fibers, aramid fibers, or glass fibers (as in claim 6) that is not impregnated with a resin or a plastics material 
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches:
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric formed from carbon fibers, aramid fibers, or glass fibers that is not impregnated with a resin or a plastics material ([0016] “As a material for the cover layer 7, Aramid or Kevlar are particularly suitable… Preferably the cover layer 7 
Regarding the ductility of the fibers, as aramid fibers are claimed as one of the dry woven fibrous materials in claim 6, Winkler’s aramid fibers are interpreted as having the level of non-ductility as claimed by claim 1, as it is unclear how the same material could have different properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kindervater to replace the thermoplastics reinforced thermoplastic inner wall with the textile of Kevlar or aramid as taught by Winkler. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, and because Winkler teaches that these materials are “advantageous in terms of strength at relatively little additional weight” [0007] which are similarly detachable [0017].
Regarding the behavior of the additional fiber layer when the main laminate is broken, as explained above, the behavior is interpreted as being an inherent property of the woven fibrous fabrics as claimed, and since the prior art references teach the same structure claimed, it would naturally follow that they would behave in the claimed manner. Furthermore, Fig. 2 of Kindervater shows the inner layer of the laminate behaving in the manner as claimed, where the fibers are drawn in in a direction of a breaking point parallel and substantially perpendicular to the main laminate. As these fibers in the inner layer are no longer in the same position that they were before the breakage of the laminate, it would naturally follow that the fibers are moveable within the dry woven fibrous fabric as claimed.
As per claim 2, Kindervater teaches all the limitations of claim 1. Kindervater further teaches:
Wherein the additional fiber layer, by way of an adhesive film based on epoxy, unsaturated polyester, or polyurethane, is adhesively bonded to the main laminate ([0043] “The planar connection between the outer wall 12 and the inner wall 14 is effected by an adhesive 16, wherein it is in a reaction adhesive. As an epoxy adhesive or elastomeric material…”)
As per claim 3, Kindervater teaches all the limitations of claim 1. Kindervater further teaches:
As set forth above, the additional fiber layer, by way of an epoxy adhesive is adhesively bonded to the main laminate ([0043] “The planar connection between the outer wall 12 and the inner wall 14 is effected by an adhesive 16, wherein it is in a reaction adhesive. As an epoxy adhesive or elastomeric material…”)
Kindervater does not teach:
Adhesively bonded to the laminate at points with adhesive-free areas provided between the adhesive points such that the additional fiber layer is partially fastened to the main laminate
Winkler teaches a fiber composite material with a cover layer for use in motor vehicle [0014]. Winkler further teaches:
Adhesively bonded to the laminate at points with adhesive-free areas provided between the adhesive points such that the additional fiber layer is partially fastened to the main laminate [0016] “The cover layer may alternatively be laminated in the body part 1 or connected at several points with the body part.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kindervater include the adhesive 
As per claims 4, 5, 7 – 9 and 12, regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.

Claims 10 and 11 are is rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation) and Harpell (US4403012).
As per claim 10, Kindervater teaches:
A fiber composite laminate comprising a cured main laminate of fiber-reinforced plastics material and an additional fiber layer adhesively bonded to the main laminate by way of a thermosetting matrix and the additional fiber layer (Figure 1, as described in [0042 – 0043] “1 shows a cross section through a first embodiment of a formwork element 10 according to the invention in a schematic representation… the outer wall 12 comprises a fiber-reinforced polymer material… The inner wall 14 comprises a thermoplastics reinforced thermoplastic… stretched polypropylene fibers… The planar connection between the outer wall 12 and the inner wall 14 is effected by an adhesive 16, wherein it is in a reaction adhesive. As an epoxy adhesive or elastomeric material…” Epoxies are thermosetting materials.)
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate when force is applied to the planar body component ([0048] “A complete breakthrough of the foreign object 18 by the formwork element 10 and an intrusion into the interior is prevented by the inner wall 14 which receives the kinetic energy of the foreign object 18. In this case a detachment of the inner wall 14 from the outer wall 12... takes place.”)
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric formed from polypropylene (as in claim 11) that is not impregnated with a resin or a plastics material 
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner 
Additionally, Harpell teaches high tenacity polypropylene materials of ultra-high molecular weight perform well as ballistic-resistant materials when in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25). In the Examples, Harpell finds these fabrics to perform comparably to Kevlar fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inner wall of Kindervater with the polypropylene textile as taught by Harpell. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, where these materials are “advantageous in terms of strength at relatively little additional weight” [0007] and Harpell teaches that Kevlar and high tenacity polypropylene materials are suitable as ballistic resistant materials when formed in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25) and would be expected to behave similarly.
Regarding the behavior of the additional fiber layer when the main laminate is broken, as explained above, the behavior is interpreted as being an inherent property of the woven fibrous fabrics as claimed, and since the prior art references teach the same structure claimed, it would naturally follow that they would behave in the claimed manner. Furthermore, Fig. 2 of Kindervater shows the inner layer of the laminate behaving in the manner as claimed, where the fibers are drawn in in a direction of a breaking point parallel and substantially perpendicular to the main laminate. As these fibers in the inner layer are no longer in the same position that they .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) and Winkler (DE102008036175A, using the attached machine translation) as applied to claims 1 - 10 and 12 above and further in view of Abiru (US5935881).
As per claims 13 and 14, the combination of prior art references teaches all the limitations of claim 10. The combination of prior art references does not teach:
The additional fiber layer is coated with a friction-reducing coating of polytetrafluoroethylene (PTFE)
Abiru teaches a bulletproof fabric for protecting against bullets or other small projectiles that can be used in layers with other materials such as fiber reinforced plastics (Column 1, Lines 5 – 11). Abiru further teaches:
The additional fiber layer coated with a friction-reducing coating of polytetrafluoroethylene (PTFE) (Column 7, Lines 66 – Column 8, Line 2: “The fabric is preferably coated with an agent for reducing frictional resistance (herein after sometimes referred to as the friction-lowering agent.”… Column 9, Line 14 – 16: “The friction lowering agent may include… Teflon type treatment agents, and fluorocarbon type treatment agents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate as taught by the prior art combination to include the friction-reducing coating of Abiru. One of ordinary skill would have been motivated .

Response to Arguments
Applicant's arguments filed July 23, 2020, have been fully considered but they are not persuasive
Applicant argues that the features of the indefiniteness rejection are disclosed in Applicant’s patent application at least at paragraphs 0023- 0025 of the specification and in Figures 1A-1B, 2A-2B, and 3A-B, and that the terms “force,” “drawn,” “parallel,” and “perpendicular” directions can be clearly understood to one of ordinary skill in the art. Applicant further argues that the claims as amended more specifically claim the directions and force. Examiner respectfully disagrees. As pointed out above, the claimed phrases are still indefinite under U.S.C. 112(b). Furthermore, Examiner notes that for purposes of definiteness, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the sections and drawings pointed by Applicant are not seen as providing specific definitions for the terms as used in the claim, the terms are not read as being limited to the teachings in the specification.
Applicant argues that Winkler’s cover layer is a high-strength ductile material that is formed as a fabric which comprises aramid, Kevlar or another suitable material, in contrast to Applicant’s claimed additional fiber layer that is formed of a non-ductile, dry woven fibrous 
Applicant argues that there would have been no reason to replace the thermoplastics reinforced thermoplastic inner wall with a wall that is not impregnated with a resin or a plastics material and that such a replacement would render the formwork of Kindervater unsatisfactory for its intended purpose. Examiner respectfully disagrees. Both Winkler and Kindervater are directed to the same end use, i.e. planar components for vehicles that contain a protective interior wall for protection against external damage (See Kindervater, Fig. 2 and Winkler Fig. 3).  As Winkler teaches the interior protective wall can be made of a thermoplastic reinforced thermoplastic and Winkler teaches that the interior protective wall can be made of aramid fibers, the substitution of one interior layer for the other interior layer, when both are used for the same purpose would be obvious to one of ordinary skill in the art. Winkler further teaches that by using a layer of aramid, high strength and low additional weight can be obtained ([0007]). 
Applicant argues that neither Kindervater nor Winkler disclose that the individual fibers of the additional fiber layer are moveable within the dry woven fibrous fabric. Examiner respectfully disagrees. As the claims are directed to a product, the claims only require that the individual fibers are capable of movement in some manner. There is no limitation to how the fibers are to be moveable or how much movement is required.  As set forth above, Fig. 2 of Kindervater shows the inner layer of the laminate behaving in the manner as claimed, where the fibers are drawn in in a direction of a breaking point parallel and substantially perpendicular to the main laminate. As these fibers in the inner layer are no longer in the same position that they 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789